Citation Nr: 1122051	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Board of Veterans' Appeals in Washington, DC.  A transcript of the hearing is of record.

In March 2010, the Board remanded this matter to the RO to provide the Veteran with another VA audiological examination and to interpret the November 2009 private audiogram into numerical data.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the March 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The evidence of record shows that the Veteran's bilateral hearing loss meets the definition of a hearing disability under 38 C.F.R. § 3.385 and the medical evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran contends that he currently has bilateral hearing loss related to military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to aircraft noise during active military service.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing disability under VA regulations.  As noted above, hearing loss is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  VA audiology examination reports dated in November 2007 and September 2009 and a September 2010 show auditory thresholds of 40 decibels (dB) or higher in at least one of the required frequencies for the left ear.  Both of the VA examination reports show that the auditory thresholds for the right ear were not 40 dB or higher in any of the required frequencies or 26 dB or higher in at least three of the required frequencies.   Nonetheless, a November 2010 audiogram conducted by a private ear, nose and throat (ENT) specialist shows auditory thresholds of 40 dB or higher in one of the required frequencies for the right ear.  The private ENT evaluation revealed that the Veteran had diagnosis of mild low frequency sensorineural hearing loss with moderate hearing loss peaking at 4000 Hz.  Significantly, speech recognition scores were less than 94 percent in September 2010.  As such, the evidence shows that the Veteran has a current diagnosis of a bilateral hearing loss disability.  

Initially, the Board recognizes that sensorineural hearing loss (as an organic disease of the nervous system) may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  The Veteran contends that he had hearing problems in service.  The service treatment records indicate that the Veteran did not have a bilateral hearing loss disability during active military service.  The Veteran's December 1965 enlistment examination revealed that his ears were clinically evaluated as normal.  The entrance evaluation included an audiometric evaluation.  Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  Therefore, to compare the threshold hearing levels to later examinations, the ASA units must be converted to the International Standard Organization (ISO) units.  The original ASA units will be shown in parenthesis.  The audiometric results in December 1965 revealed that the Veteran's pure tone thresholds in the right ear were 5 (-10) dB at 500 Hz, 0 (-10) dB at 1000 Hz, 0 (-10) dB at 2000 Hz, 10 (0) at 3000 Hz and -5      (-10) dB at 4000 Hz.  The pure tone thresholds in the left ear were 10 (-5) dB at 500 Hz, 0 (-10) dB at 1000 Hz, 0 (-10) dB at 2000 Hz, 5 (-5) at 3000 Hz and -5 (-10) dB at 4000 Hz.  There is no evidence of any complaints of or treatment for hearing loss during military service.  A January 1969 physical evaluation included an audiometric evaluation.  The audiometric results revealed that the Veteran's pure tone thresholds in the right ear were -5 dB at 500 Hz, -10 dB at 1000 Hz, 0 dB at 2000 Hz, 0 at 3000 Hz and -5 dB at 4000 Hz.  Left ear auditory thresholds were 0 dB at 500 Hz, -5 dB at 1000 Hz, 0 dB at 2000 Hz, 5 at 3000 Hz and -5 dB at 4000 Hz.  Furthermore, the Veteran's April 1971 separation examination shows that the Veteran's ears were evaluated as clinically normal.  The Veteran's pure tone thresholds in the right ear were 10 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 15 at 3000 Hz and 10 dB at 4000 Hz.  The pure tone thresholds of the left ear were 5 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, 10 at 3000 Hz and 10 dB at 4000 Hz.  The Board observes that the results reveal some decrease in hearing in both ears at separation.

The Board notes that the Veteran, as a lay person, is competent to report a decrease in his hearing during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, he is not competent to provide evidence that he had a chronic hearing loss disability which met the requirements of 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran testified that he did not seek treatment for hearing loss during service or when he first left military service; however, he thought his hearing was evaluated approximately 10 years after service.  See Hearing Transcript at 9.  The Veteran has never asserted that he received treatment for hearing loss or that he was diagnosed with hearing loss within the first year after service.  Furthermore, the first medical evidence of hearing loss, which meets VA's definition of a disability, is the November 2007 VA audiometric examination for the left ear and the November 2009  private audiometric evaluation for the right ear, over 35 years after separation from service.  Thus, service connection for bilateral hearing loss may not be awarded on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Based on the foregoing, the critical question in the present case turns upon whether the Veteran's current bilateral hearing loss disability is etiologically related to his active military service.  This may be shown either through continuity of symptomatology since service or through competent evidence of a nexus between his current disability and service.  38 C.F.R. § 3.303.

The Veteran contends that he injured his ears in military service due to loud noise exposure while working on the flight line.  Specifically, the Veteran testified that when he served in a staff position at the Chief of Naval Air Advanced Training he exposed to loud noise from various types of aircraft.  See February 2010 Hearing Transcript at 4-5.  He noted that he spent a lot of time on flight decks without hearing protection.  Id. at 6-8.  Unfortunately, the Veteran's DD Form 214 does not reveal his military occupational specialty (MOS) during service; however; it shows that the Veteran attended the U.S. Navy Pre-Flight School.  An April 1966 annual medical evaluation revealed that the Veteran was physically qualified for duty involving flying as a Naval Flight Officer.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As the Veteran's military duties included working with aircraft and on the flight deck, it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

The Board notes that the record contains conflicting medical opinions on the etiology of the Veteran's hearing loss.  A VA examiner in November 2007 provided the opinion that the Veteran's hearing loss is not caused by or a result of acoustic trauma.  The examiner reviewed the Veteran's service treatment records and physically evaluated the Veteran prior to providing the opinion.  He noted that the Veteran's entrance and discharge hearing tests revealed normal auditory thresholds.  The examiner concluded that this data does not support a claim for noise induced hearing loss due to military acoustic trauma.  He determined that the reference to a drop in hearing on the hearing test at discharge is reflective of test-retest reliability variance rather than biological changes in hearing especially with normal hearing obtained across the high frequencies, which is always the first indication of noise related hearing loss.  In addition, the examiner that conducted the November 2007 VA examination evaluated the Veteran again in September 2010.  After reviewing the record, including the private medical opinion dated in November 2009, the examiner provided the same opinion as he did in November 2007.  The Board finds the examiner's opinions to be probative as the examiner reviewed the record and provided a clear explanation for his opinions based on the evidence of record.  

In contrast, the record contains a November 2009 medical opinion in support of the Veteran's claim from a private ENT specialist.  The Board observes that the ENT evaluation report discusses the audiogram results from 1965 and 1971; therefore, it appears that the physician reviewed the Veteran's service treatment records.  The physician noted that the audiogram results from 1965 and 1971 were normal.  However, the physician provided the opinion that the Veteran's mild to moderate sensorineural hearing loss is most likely secondary to noise exposure as a pilot during military service, since the Veteran started having symptoms at that time.  The Board notes that the ENT specialist's opinion relies in part on lay statements from the Veteran.  A review of the record shows that the Veteran has consistently reported that he had decreased hearing in service that continued to become worse since military service.  Thus, in general, the Veteran's reported statements to his private physician are not contradicted by the evidence in the claims file. Accordingly, the ENT specialist was not relying on inaccurate facts when he provided the favorable opinion and therefore, the Board finds the opinion to be credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  In addition, the Board has determined that this medical opinion is probative as it appears that the ENT specialist reviewed the Veteran's service treatment records and he provided a clear rationale for his opinion.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to one opinion over the other.  The Board finds that both the positive and negative opinions are highly probative as the examiner and the ENT specialist provided a clear rationale for their opinions after reviewing the Veteran's service treatment records and conducting a physical evaluation of the Veteran.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current bilateral hearing loss is related to military noise exposure.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.    



ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


